 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       VENICE PI, LLC,
 8                           Plaintiff,
                                                      C17-1163 TSZ
 9         v.
                                                      MINUTE ORDER
10     RANDY PATTERSON,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)   Plaintiff’s unopposed motion, docket no. 62, to dismiss without prejudice
14
     its claims against defendant Randy Patterson is GRANTED.
15         (2)   The Clerk is DIRECTED to close this case and to send a copy of this
     Minute Order to all counsel of record and to defendant pro se Randy Patterson.
16
           Dated this 14th day of June, 2019.
17

18                                                   William M. McCool
                                                     Clerk
19
                                                     s/Karen Dews
20                                                   Deputy Clerk

21

22

23

     MINUTE ORDER - 1
